MEMORANDUM **
Mari William Guirguis, and her daughter, Christin Francis Guirguis, natives and citizens of Egypt, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Substantial evidence supports the IJ’s and BIA’s denial of asylum because petitioners failed to show that any mistreatment occurred on account of an enumerated ground. See id. at 483-84, 112 S.Ct. 812.
Because petitioners failed to demonstrate that they were eligible for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999).
Substantial evidence also supports the IJ’s and BIA’s conclusion that petitioners failed to show that it was more likely than not that they will be tortured if returned to Egypt. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.